UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 3, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-13279 Intermec, Inc. (Exact name of registrant as specified in its charter) Delaware 95-4647021 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6001 36th Avenue West, Everett, WA 98203-1264 (Address of principal executive offices) (Zip Code) (425) 348-2600 (Registrant’s telephone number, including area code) [None] (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesý Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer o Non-accelerated filer o Smaller reporting company filer o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 9, 2011 Common Stock, $0.01 par value per share 59,392,243shares INTERMEC, INC. TABLE OF CONTENTS REPORT ON FORM 10-Q FOR THE QUARTER ENDED APRIL 3, 2011 Page Number PARTI. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed Consolidated Statements of Operations (Unaudited)for the Quarter Ended April 3, 2011, and March 28, 2010 1 Condensed Consolidated Balance Sheets (Unaudited)as of April 3, 2011 and March 28, 2010 2 Condensed Consolidated Statements of Cash Flows (Unaudited)for the Quarter Ended April 3, 2011 and March 28, 2010 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 - 12 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 - 18 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 19 ITEM 4. Controls and Procedures 19 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 20 ITEM 1A. Risk Factors 20 -21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 6. Exhibits 22 Signature PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERMEC, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended April 3, 2011 March 28, 2010 Revenues: Product $ 141,736 $ Service Total revenues 178,518 Costs and expenses: Cost of product revenues 86,964 Cost of service revenues 23,260 Research and development 17,815 Selling, general and administrative 54,242 Acquisition costs - Restructuring charges - Impairment of facility - Total costs and expenses 187,120 Operating loss (8,602 ) ) Interest income 98 Interest expense (511 ) ) Loss before income taxes (9,015 ) ) Income tax benefit (2,938 ) ) Net loss $ (6,077 ) $ ) Basic loss per share $ (0.10 ) $ ) Diluted loss per share $ (0.10 ) $ ) Shares used in computing basic loss per share 60,367 Shares used in computing diluted loss per share 60,367 See accompanying notes to condensed consolidated financial statements. 1 INTERMEC, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) April 3, 2011 December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments 6,980 Accounts receivable, net Inventories 88,054 Current deferred tax assets, net Other current assets 22,839 Total current assets 412,435 Deferred tax assets, net Goodwill 1,152 Other acquired intangibles, net Property, plant and equipment, net Other assets Total assets $ 880,104 $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Payroll and related expenses Deferred revenue Accrued expenses Total current liabilities 184,477 Long-term debt - Pension and other postretirement benefits liabilities Long-term deferred revenue Other long-term liabilities Commitments and contingencies Shareholders’ equity: Common stock (250,000 shares authorized,62,653 and 62,594 shares issued, and59,817 and 60,191 outstanding) Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ 880,104 $ See accompanying notes to condensed consolidated financial statements. 2 INTERMEC, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended April 3, 2011 March 28, 2010 Cash and cash equivalents at beginning of the period $ 221,467 $ Cash flows from operating activities: Net loss (6,077 ) ) Adjustments to reconcile net loss to net cashprovided by (used in) operating activities: Depreciation and amortization Impairment of facility - Deferred taxes ) ) Stock-based compensation Changes in operating assets and liabilities: Accounts receivable Inventories Accounts payable ) ) Payroll and related expenses ) Accrued expenses ) ) Deferred revenue Other operating activities ) Net cashprovided by (used in) operating activities ) Cash flows from investing activities: Acquisitions, net of cash acquired ) - Additions to property, plant and equipment ) ) Other investing activities ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceedsfrom issuance of debt - Stock repurchase (4,535 ) - Stock options exercised and other 524 Net cashprovided byfinancing activities Effect of exchange rate changes on cash and cash equivalents ) Resulting decrease in cash and cash equivalents ) ) Cash and cash equivalents at end of the period $ $ See accompanying notes to condensed consolidated financial statements. 3 INTERMEC, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Basis of Presentation Our interim financial periods are based on a thirteen-week internal accounting calendar. In our opinion, the accompanying balance sheets, interim statements of operations and statements of cash flows include all adjustments, consisting mainly of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The consolidated financial statements include the accounts of Intermec and our subsidiaries. Intercompany transactions and balances have been eliminated.Preparing our financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, expenses, and financial data included in the accompanying notes to the financial statements. Actual results and outcomes may differ from our estimates and assumptions. Interim results are not necessarily indicative of results for a full year. The information included in this Form10-Q should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations and the ConsolidatedFinancial Statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010 (the “2010 Form 10-K”). Recently Adopted Accounting Pronouncements Revenue Recognition – Multiple-Deliverable Revenue Arrangements: In October 2009, the Financial Accounting Standard Board(“FASB”) issued Accounting Standards Update (“ASU”) No. 2009-13 to update its guidance on revenue arrangements with multiple deliverables. Under the new guidance, when vendor-specific objective evidence or third-party evidence for deliverables in an arrangement cannot be determined, a best estimate of the selling price is required to separate the deliverables and allocate arrangement consideration using the relative selling price method. The new guidance includes new disclosure requirements on how the application of the relative selling price method affects the timing and amount of revenue recognition. We adopted this guidance prospectively for revenue arrangements entered into or materially modified on or after January 1, 2011. Adoption of the new guidance did not have a material impact on our consolidated financial statements. Software – Certain Revenue Arrangements That Include Software Elements: In October 2009, the FASB concurrently issued ASU No. 2009-14 to update its guidance on software revenue recognition. According to the new guidance, tangible products that contain software components that are essential to the functionality of the tangible products are no longer within the scope of the software revenue guidance. We adopted this guidance prospectively for revenue arrangements entered into or materially modified on or after January 1, 2011. Adoption of the new guidance did not have a material impact on our consolidated financial statements. Intangibles – Goodwill and Other – When to Perform Step 2 of Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts: In December 2010, the FASB issued ASU No. 2010-28 to amend the criteria for performing Step 2 of the goodwill impairment test for reporting units with zero or negative carrying amounts and requires performing Step 2 if qualitative factors indicate that it is more likely than not that a goodwill impairment exists. Any goodwill impairment will be recorded as an adjustment to beginning retained earnings upon initial adoption. We perform our annual goodwill impairment testduring thefourth quarter of each fiscal year and willassess the potential impact that adoption of this guidance may have on our consolidated financial statements during that time. Business Combination – Disclosure of Supplementary Pro Forma Information for Business Combinations: In December 2010, the FASB issued ASU No. 2010-29 to improve consistency in the pro forma information disclosure for business combinations. The guidance requires revenue and earnings of the combined entity to be disclosed as though the business combination had occurred as of the beginning of the comparable prior annual reporting period. Additionally, it requires a description of the nature and amount of any material, nonrecurring pro forma adjustment directly attributable to the business combination. We adopted this guidance prospectively for business combinations on or after January 1, 2011. Other than requiring additional disclosures,the adoption of this guidance did nothave a material impact on our consolidated financial statements. Reclassification Certain reclassifications have been made to the 2010 condensed consolidated financial statements to conform to the 2011 presentation. Specifically, we have reclassified certain operating expenses previously reported in selling, general and administrative expense that totaled to $1.5 million and now reported incost of service revenues and research and development of$0.9 million and $0.6 million, respectively. We have also reclassified certain price exceptions and other incentivesgiven to our distributors and resellers previously reportedas a reduction inproduct revenuesand are nowincluded a portion of these as a reduction inservice revenues of $0.6 million. These reclassifications had no impact on previously reported earnings (loss)from continuing operations or net income (loss). 4 INTERMEC, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Immaterial Restatement of the Statement of Cash Flows Subsequent to the issuance of ourMarch 28, 2010 condensedconsolidated financial statements, we determined that certain balances withintheMarch 28, 2010condensed consolidated statement of cash flows were misstateddue to non-cash foreign currency adjustments related to working capital items that were inappropriately mapped to the effect of exchange rates on cash and cash equivalents contrary to ASC 230, Statement of Cash Flows.As a result, the affected line items under cash flows from operating activities and effect of exchange rate changes on cash and cash equivalents of the condensed consolidated statement of cash flows for the quarter ended March 28, 2010, have been restated as follows (in thousands): Three Months Ended March 28, 2010 As Reported Reclassification Correction As Restated Cash flows from operating activities: Deferred taxes $ ) $
